Title: From James Madison to William Arnold & Son, 1 January 1802 (Abstract)
From: Madison, James
To: William Arnold & Son


1 January 1802, Department of State, Washington. Returns papers the firm had sent concerning the seizure of a ship “under circumstances, which Seem to bring it within the Clause of the Convention with France providing for restitution.” Suggests that the papers be forwarded to Livingston, the U.S. minister at Paris, who has been charged with pursuing such claims, or to the firm’s correspondent at Paris. The fourth article of the convention, which has been published, designates the proofs that will be required.
 

   Tr (DLC: Causten-Pickett Papers, box 47). 1 p.; marked “(Circular)”; addressed to Arnold & Son at “East Greenwich.” Enclosures not found.


   The complete text of the Convention of 1800 was published in the National Intelligencer, 23 Dec. 1801.

